DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 3, 5, 9 and 11 are objected to because of the following informalities: 
In claim 3, line 17, “Mg ;” should read “Mg;” (remove space).
In claim 5, line 6, “Mg ,” should read “Mg,” (remove space).
In claim 5, line 7, “Mg ,” should read “Mg,” (remove space).
In claim 9, line 4, “an oxide  including” should read “an oxide including” (remove space).
In claim 11, line 16, “wherein  θ0” should read “wherein θ0” (remove space).
In claim 11, line 18, “respectively referred , wherein θ1< θ2,,” should read “respectively, wherein θ1< θ2”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 13 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 10, the phrase "may" in line 23 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 10 is further indefinite because relative amounts of third, fourth, and fifth subcomponents are represented by “belong to a boundary and an interior of a rectangle [,,,].” It is unclear if, in order to satisfy the limitations of the claim, the value can be on or inside the boundaries, or only on a boundary line, and therefore the scope of the claim is unclear and the claim is indefinite. Furthermore, it is unclear how points A to D form a rectangle, and therefore the scope of the claim is further unclear and the claim is indefinite. For the purpose of examination, the examiner is taking “may belong to a boundary and an interior of a rectangle” to read “belong to a boundary or an interior of the boundary”.

In regards to claim 13, the phrase "may" in line 24 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 13 is further indefinite because relative amounts of third, fourth, and fifth subcomponents are represented by “belong to boundary and interior of a rectangle [,,,].” It is unclear if, in order to satisfy the limitations of the claim, the value can be on or inside the boundaries, or only on a boundary line, and therefore the scope of the claim is unclear and the claim is indefinite. Furthermore, it is unclear how points A to D form a rectangle, and therefore the scope of the claim is further unclear and the claim is indefinite. For the purpose of examination, the examiner is taking “may belong to boundary and interior of a rectangle” to read “belong to a boundary or an interior of the boundary”.

In regards to claim 17, the phrase "may" in line 25 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 17 is further indefinite because relative amounts of third, fourth, and fifth subcomponents are represented by “belong to boundary and interior of a rectangle [,,,].” It is unclear if, in order to satisfy the limitations of the claim, the value can be on or inside the boundaries, or only on a boundary line, and therefore the scope of the claim is unclear and the claim is indefinite. Furthermore, it is unclear how points A to D form a rectangle, and therefore the scope of the claim is further unclear and the claim is indefinite. For the purpose of examination, the examiner is taking “may belong to boundary and interior of a rectangle” to read “belong to a boundary or an interior of the boundary”.
Dependent claims not directly named are rejected for being dependent upon an indefinite and unclear claim.
Appropriate correction and clarification is required. No new matter should be added.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tokita et al (US 6746980 and hereinafter Tokita ‘980).
	In regards to claim 17, Tokita '980 discloses a dielectric material comprising: a main component represented by (Ba1-xCax) (Ti1-yZry)O3, (Ba1-xCax) (Ti1-ySny)O3, (Ba1-xCax) (Ti1-yHfy)O3, 0≤x≤1 and 0≤y≤0.05 (described in Column 3, Line 27), wherein: 
	a subcomponent comprising a third subcomponent (Dy2O3; Column 3, Line 31), a fourth subcomponent (BaO and CaO; Column 3, Lines 32-33) and a fifth subcomponent (SiO2; Column 3, Line 45), 
	the third subcomponent includes at least one compound selected from the group consisting of: a compound including at least one element of Y, Dy, Ho, Er, Gd, Ce, Nd, Sm, Tb, Tm, La, Gd, or Yb; an oxide including at least one element of Y, Dy, Ho, Er, Gd, Ce, Nd, Sm, Tb, Tm, La, Gd, or Yb (seen in Table 1); and a carbonate including at least one element of Y, Dy, Ho, Er, Gd, Ce, Nd, Sm, Tb, Tm, La, Gd, or Yb; 
	the fourth subcomponent includes at least one compound selected from the group consisting of: a compound including at least one element of Ba or Ca; an oxide including at least one element of Ba or Ca (seen in Table 1); and a carbonate including at least one element of Ba or Ca; and 
	the fifth subcomponent includes at least one compound selected from the group consisting of an oxide of Si element (seen in Table 1), a carbonate of Si element, and glass including Si element, and 
	when an X-axis denotes a content of the fifth subcomponent and a Y-axis denotes a sum of contents of the third subcomponent and the fourth subcomponent, a relationship between the contents of the third, fourth, and fifth subcomponents belong to a boundary or an interior of the boundary connecting a point A(0.500, 1.900), a point B(0.500, 3.10), a point C(5.000, 5.400), and a point D(5.000, 3.275) (seen in Table 1, Example 1, noting the corresponding point of (3.00, 3.13) is within the boundary of points A to D; where 3.13 = 2.13 + 0.58 + 0.42).

	In regards to claim 18, Tokita '980 further discloses wherein the subcomponent further comprises a first subcomponent (MnO and V2O5), 
	wherein the first subcomponent includes at least one compound selected from the group consisting of: a compound including at least one variable-valence acceptor element of Mn, V, Cr, Fe, Ni, Co, Cu, or Zn; an oxide including at least one of Mn, V, Cr, Fe, Ni, Co, Cu, or Zn (seen in Table 1); and a carbonate including at least one of Mn, V, Cr, Fe, Ni, Co, Cu, or Zn.

	In regards to claim 19, Tokita '980 further discloses wherein the subcomponent further comprises a second subcomponent (MgO), 
	wherein the second subcomponent includes at least one compound selected from the group consisting of: a compound including at least one fixed-valence acceptor element including Mg, an oxide including at least one fixed-valence acceptor element including Mg (seen in Table 1), and a carbonate including at least one fixed-valence acceptor element including Mg.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al (US 20070211409 and hereinafter Hara ‘409).
	In regards to claim 1, Hara '409 discloses a dielectric material comprising: a main component represented by (Ba1-xCax) (Ti1-yZry)O3, (Ba1-xCax) (Ti1-ySny)O3, (Ba1-xCax) (Ti1-yHfy)O3, 0≤x≤1 and 0≤y≤0.05 (described in [0025]), and 
	a subcomponent (described in [0026]). 
	Hara '409 further discloses an X-ray diffraction (XRD) pattern using Cu Kα1 radiation having a wavelength λ of 1.5406Å (see [0018] & [0019] and FIGs. 2(a) to 2(e) & 3(a) to 3(b), noting the positions of the (200) and (002) peaks are the same as that of an X-ray diffraction (XRD) pattern using Cu Kα1 radiation having a wavelength λ of 1.5406Å). 
	In regards to the limitation wherein (θ2-θ0) / (θ0-θ1) is greater than 0.54 and 1.0 or less in the peaks of (002) and (200) plane, wherein θ0 is an angle corresponding to a maximum peak, and θ1 and θ2 are angles corresponding to a full width at half maximum (FWHM) respectively, wherein θ1<θ2, Hara '409 does not appear to specifically disclose the range of (θ2-θ0) / (θ0-θ1) being greater than 0.54 and 1.0 or less in the peaks of (002) and (200) plane; however, Hara '409 discloses that the weight ratio of the tetragonal phase to the cubic phase (Wt/Wc) is directly related to the peak structures of (002) and (200) planes and thus directly related to the parameters θ2 and θ1 as related to θ0 (see FIGs. 2(a) to 2(e) and [0037] & [0039]) and further discloses that Wt/Wc is a results effective variable, particularly for suppressing the occurrence of delamination and cracking and enhancing the insulating property and the withstanding voltage in the multilayer ceramic electronic component ([0012]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Hara '409 such that Wt/Wc is optimized and thus the ratio (θ2-θ0) / (θ0-θ1) is optimized in order to suppress the occurrence of delamination and cracking and enhance the insulating property and the withstanding voltage in the multilayer ceramic electronic component, as taught by Hara '409.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

	In regards to claim 2, Hara '409 further discloses wherein the dielectric material comprises grains and grain boundaries (see [0013], noting the dielectric material is a ceramic powder; i.e. grains and grain boundaries).

	In regards to claim 3, Hara '409 further discloses (in [0026]) wherein the subcomponent comprises at least one of a first subcomponent, a second subcomponent, a third subcomponent, a fourth subcomponent, a fifth subcomponent, or a sixth subcomponent, wherein: the first subcomponent includes at least one compound selected from the group consisting of: a compound including a variable-valence acceptor element of Mn, V, Cr, Fe, Ni, Co, Cu, or Zn; an oxide including at least one element of Mn, V, Cr, Fe, Ni, Co, Cu, or Zn; and a carbonate including at least one element of Mn, V, Cr, Fe, Ni, Co, Cu, or Zn; the second subcomponent includes at least one compound selected from the group consisting of: a compound including at least one fixed-valence acceptor element including Mg, an oxide including at least one fixed-valence acceptor element including Mg, and a carbonate including at least one fixed-valence acceptor element including Mg ; the third subcomponent includes at least one compound selected from the group consisting of: a compound including at least one element of Y, Dy, Ho, Er, Gd, Ce, Nd, Sm, Tb, Tm, La, Gd, or Yb; an oxide including at least one element of Y, Dy, Ho, Er, Gd, Ce, Nd, Sm, Tb, Tm, La, Gd, or Yb; and a carbonate including at least one element of Y, Dy, Ho, Er, Gd, Ce, Nd, Sm, Tb, Tm, La, Gd, or Yb; the fourth subcomponent includes at least one compound selected from the group consisting of: a compound including at least one element of Ba or Ca; an oxide including at least one of Ba or Ca; and a carbonate including at least one of Ba or Ca; the fifth subcomponent includes at least one compound selected from the group consisting of an oxide of Si element, a carbonate of Si element, and glass including Si element; and the sixth subcomponent includes at least one compound selected from the group consisting of: a compound including at least one of Na or Li; an oxide including at least one of Na or Li; and a carbonate including at least one of Na or Li.

	In regards to claim 11, Hara '409 discloses a multilayer ceramic electronic component comprising: a ceramic body (body including 2, 3 and 6 as seen in FIG. 1) including a dielectric layer (2 - FIG. 1; [0023]), a first internal electrode (3 connecting to leftward surface of body as seen in FIG. 1; [0023]), and a second internal electrode (3 connecting to rightward surface of body as seen in FIG. 1; [0023]); and 
	a first external electrode and a second external electrode (4 & 5 - FIG. 1; [0023]), respectively disposed on external surfaces of the ceramic body and respectively connected to the first internal electrode and the second internal electrode (seen in FIG. 1), 
	wherein the dielectric layer includes a main component represented by (Ba1-xCax) (Ti1-yZry)O3, (Ba1-xCax) (Ti1-ySny)O3, (Ba1-xCax) (Ti1-yHfy)O3, 0≤x≤1 and 0≤y≤0.05 (described in [0025]), and a subcomponent (described in [0026]). Hara '409 further discloses an X-ray diffraction (XRD) pattern using Cu Kα1 radiation having a wavelength λ of 1.5406Å (see [0018] & [0019] and FIGs. 2(a) to 2(e) & 3(a) to 3(b), noting the positions of the (200) and (002) peaks are the same as that of an X-ray diffraction (XRD) pattern using Cu Kα1 radiation having a wavelength λ of 1.5406Å). 
	In regards to the limitation of (θ2-θ0) / (θ0-θ1) is greater than 0.54 and 1.0 or less in the peaks of (002) and (200) plane, wherein θ0 is an angle corresponding to a maximum peak, and θ1 and θ2 are angles corresponding to a full width at half maximum (FWHM) respectively, wherein θ1<θ2, Hara '409 does not appear to specifically disclose the range of (θ2-θ0) / (θ0-θ1) being greater than 0.54 and 1.0 or less in the peaks of (002) and (200) plane; however, Hara '409 discloses that the weight ratio of the tetragonal phase to the cubic phase (Wt/Wc) is directly related to the peak structures of (002) and (200) planes and thus directly related to the parameters θ2 and θ1 as related to θ0 (see FIGs. 2(a) to 2(e) and [0037] & [0039]) and further discloses that Wt/Wc is a results effective variable, particularly for suppressing the occurrence of delamination and cracking and enhancing the insulating property and the withstanding voltage in the multilayer ceramic electronic component ([0012]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Hara '409 such that Wt/Wc is optimized and thus the ratio (θ2-θ0) / (θ0-θ1) is optimized in order to suppress the occurrence of delamination and cracking and enhance the insulating property and the withstanding voltage in the multilayer ceramic electronic component, as taught by Hara '409.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

	In regards to claim 12, Hara '409 further discloses (in [0026]) wherein the subcomponent comprises at least one of a first subcomponent, a second subcomponent, a third subcomponent, a fourth subcomponent, a fifth subcomponent, or a sixth subcomponent: the first subcomponent includes at least one compound selected from the group consisting of: a compound including at least one variable-valence acceptor element of Mn, V, Cr, Fe, Ni, Co, Cu, or Zn; an oxide including at least one of Mn, V, Cr, Fe, Ni, Co, Cu, or Zn, and a carbonate including at least one of Mn, V, Cr, Fe, Ni, Co, Cu, or Zn; the second subcomponent includes at least one compound selected from the group consisting of: a compound including at least one fixed-valence acceptor element including Mg, an oxide including at least one fixed-valence acceptor element including Mg, and a carbonate including at least one fixed-valence acceptor element including Mg; the third subcomponent includes at least one compound selected from the group consisting of: a compound including at least one element of Y, Dy, Ho, Er, Gd, Ce, Nd, Sm, Tb, Tm, La, Gd, or Yb; an oxide including at least one element of Y, Dy, Ho, Er, Gd, Ce, Nd, Sm, Tb, Tm, La, Gd, or Yb, and a carbonate including at least one element of Y, Dy, Ho, Er, Gd, Ce, Nd, Sm, Tb, Tm, La, Gd, or Yb; the fourth subcomponent includes at least one compound selected from the group consisting of: a compound including at least one element of Ba of Ca; an oxide including at least one element of Ba of Ca; and a carbonate including at least one element of Ba of Ca; the fifth subcomponent includes at least one compound selected from the group consisting of an oxide of Si element, a carbonate of Si element, and glass including Si element; and the sixth subcomponent includes at least one compound selected from the group consisting of: a compound including at least one element of Na or Li, an oxide including at least one element of Na or Li; and a carbonate including at least one element of Na or Li.

Claims 4-8, 10 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hara ‘409 in view of Tokita ‘980.
	In regards to claim 4, Hara '409 further discloses (in [0026]) wherein the subcomponent includes a first subcomponent including at least one selected from the group consisting of: a compound including at least one variable-valence acceptor element of Mn, V, Cr, Fe, Ni, Co, Cu, or Zn; an oxide including at least one element of Mn, V, Cr, Fe, Ni, Co, Cu, or Zn ; and a carbonate including at least one element of Mn, V, Cr, Fe, Ni, Co, Cu, or Zn. Hara '409 fails to explicitly disclose the first subcomponent is included within a range of 0.1 parts by mol or more and 1.0 part by mol or less, based on 100 parts by mol of the main component.
	Tokita '980 discloses the first subcomponent (MnO and V2O5) is included within a range of 0.1 parts by mol or more and 1.0 part by mol or less, based on 100 parts by mol of the main component (see Table 1, Example 1, noting the first subcomponent is included as 0.425 parts by mol (=0.375 parts by mol + 0.05 parts by mol)).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Hara '409 such that the first subcomponent is included within a range of 0.1 parts by mol or more and 1.0 part by mol or less, based on 100 parts by mol of the main component, as taught by Tokita '980, in order for the dielectric constant to be high; low temperature sintering can be carried out in a reducing atmosphere; X7R characteristics are satisfied; and reduction resistance is such that there is little dielectric loss at or above room temperature (Column 3, Lines 7-12).

	In regards to claim 5, Hara '409 further discloses (in [0026]) wherein the subcomponent includes a second subcomponent including at least one selected from the group consisting of a compound including at least one of fixed-valence acceptor elements including Mg, an oxide including the fixed-valence acceptor elements including Mg, and a carbonate including the fixed-valence acceptor elements including Mg. Hara '409 fails to explicitly disclose the second subcomponent is included within a range of 2.0 parts by mol or less, based on 100 parts by mol of the main component.
	Tokita '980 discloses the second subcomponent (MgO) is included within a range of 2.0 parts by mol or less, based on 100 parts by mol of the main component (see Table 1, Example 1, noting the second subcomponent is included as 2.00 parts by mol).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Hara '409 such that the second subcomponent is included within a range of 2.0 parts by mol or less, based on 100 parts by mol of the main component, as taught by Tokita '980, in order for the dielectric constant to be high; low temperature sintering can be carried out in a reducing atmosphere; X7R characteristics are satisfied; and reduction resistance is such that there is little dielectric loss at or above room temperature (Column 3, Lines 7-12).

	In regards to claim 6, Hara '409 further discloses (in [0026]) wherein the subcomponent includes a third subcomponent including at least one selected from the group consisting of: a compound including at least one element of Y, Dy, Ho, Er, Gd, Ce, Nd, Sm, Tb, Tm, La, Gd, or Yb; an oxide including at least one element of Y, Dy, Ho, Er, Gd, Ce, Nd, Sm, Tb, Tm, La, Gd, or Yb; and a carbonate including at least one element of Y, Dy, Ho, Er, Gd, Ce, Nd, Sm, Tb, Tm, La, Gd, or Yb. Hara '409 fails to explicitly disclose the third subcomponent is included within a range of 0.3 parts by mol or more and 5.4 parts by mol or less, based on 100 parts by mol of the main component.
	Tokita '980 discloses the third subcomponent (Dy2O3) is included within a range of 0.3 parts by mol or more and 5.4 parts by mol or less, based on 100 parts by mol of the main component (see Table 1, Example 1, noting the third subcomponent is included as 2.13 parts by mol).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Hara '409 such that the third subcomponent is included within a range of 0.3 parts by mol or more and 5.4 parts by mol or less, based on 100 parts by mol of the main component, as taught by Tokita '980, in order for the dielectric constant to be high; low temperature sintering can be carried out in a reducing atmosphere; X7R characteristics are satisfied; and reduction resistance is such that there is little dielectric loss at or above room temperature (Column 3, Lines 7-12).

	In regards to claim 7, Hara '409 further discloses (in [0026]) wherein the subcomponent includes a fourth subcomponent including at least one selected from the consisting of: a compound including at least one element of Ba or Ca; an oxide including at least one element of Ba or Ca; and a carbonate including at least one element of Ba or Ca. Hara '409 fails to explicitly disclose the fourth subcomponent is included in an amount of 5.0 parts by mol or less, based on 100 parts by mol of the main component.
	Tokita '980 discloses the fourth subcomponent (BaO and CaO) is included in an amount of 5.0 parts by mol or less, based on 100 parts by mol of the main component (see Table 1, Example 1, noting the fourth subcomponent is included as 1.00 parts by mol (=0.58 parts by mol + 0.42 parts by mol)).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Hara '409 such that the fourth subcomponent is included in an amount of 5.0 parts by mol or less, based on 100 parts by mol of the main component, as taught by Tokita '980, in order for the dielectric constant to be high; low temperature sintering can be carried out in a reducing atmosphere; X7R characteristics are satisfied; and reduction resistance is such that there is little dielectric loss at or above room temperature (Column 3, Lines 7-12).

	In regards to claim 8, Hara '409 further discloses (in [0026]) wherein the subcomponent includes a fifth subcomponent including at least one selected from the group consisting of an oxide of Si element, a carbonate of Si element, and glass including Si element. Hara '409 fails to explicitly disclose the fifth subcomponent is included within a range of 0.5 parts by mol or more and 5.0 parts by mol or less, based on 100 parts by mol of the main component.
	Tokita '980 discloses the fifth subcomponent (SiO2) is included within a range of 0.5 parts by mol or more and 5.0 parts by mol or less, based on 100 parts by mol of the main component (see Table 1, Example 1, noting the fifth subcomponent is included as 3.00 parts by mol).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Hara '409 such that the fifth subcomponent is included within a range of 0.5 parts by mol or more and 5.0 parts by mol or less, based on 100 parts by mol of the main component, as taught by Tokita '980, in order for the dielectric constant to be high; low temperature sintering can be carried out in a reducing atmosphere; X7R characteristics are satisfied; and reduction resistance is such that there is little dielectric loss at or above room temperature (Column 3, Lines 7-12).

	In regards to claim 10, Hara '409 further discloses (in [0026]) wherein the subcomponent of the multilayer ceramic electronic component comprises a third subcomponent, a fourth subcomponent, and a fifth subcomponent, wherein: the third subcomponent includes at least one compound selected from the group consisting of: a compound including at least one element of Y, Dy, Ho, Er, Gd, Ce, Nd, Sm, Tb, Tm, La, Gd, or Yb; an oxide including at least one element of Y, Dy, Ho, Er, Gd, Ce, Nd, Sm, Tb, Tm, La, Gd, or Yb; and a carbonate including at least one element of Y, Dy, Ho, Er, Gd, Ce, Nd, Sm, Tb, Tm, La, Gd, or Yb; the fourth subcomponent includes at least one compound selected from the group consisting of: a compound including at least one element of Ba or Ca; an oxide including at least one element of Ba or Ca; and a carbonate including at least one element of Ba or Ca; and the fifth subcomponent includes at least one compound selected from the group consisting of an oxide of Si element, a carbonate of Si element, and glass including Si element. Hara '409 fails to explicitly disclose when an X-axis denotes a content of the fifth subcomponent and a Y-axis denotes a sum of contents of the third subcomponent and the fourth subcomponent, a relationship between the contents of the third, fourth, and fifth subcomponents belong to a boundary or an interior of the boundary connecting a point A(0.500, 1.900), a point B(0.500, 3.10), a point C(5.000, 5.400), and a point D(5.000, 3.275).
	Tokita '980 discloses when an X-axis denotes a content of the fifth subcomponent (SiO2) and a Y-axis denotes a sum of contents of the third subcomponent and the fourth subcomponent (Dy2O3 + BaO + CaO), a relationship between the contents of the third, fourth, and fifth subcomponents belong to a boundary or an interior of the boundary connecting a point A(0.500, 1.900), a point B(0.500, 3.10), a point C(5.000, 5.400), and a point D(5.000, 3.275) (seen in Table 1, Example 1, noting the corresponding point of (3.00, 3.13) is within the boundary of points A to D; where 3.13 = 2.13 + 1.00).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Hara '409 such that when an X-axis denotes a content of the fifth subcomponent and a Y-axis denotes a sum of contents of the third subcomponent and the fourth subcomponent, a relationship between the contents of the third, fourth, and fifth subcomponents belong to a boundary and an interior of the boundary connecting a point A(0.500, 1.900), a point B(0.500, 3.10), a point C(5.000, 5.400), and a point D(5.000, 3.275), as taught by Tokita '980, in order for the dielectric constant to be high; low temperature sintering can be carried out in a reducing atmosphere; X7R characteristics are satisfied; and reduction resistance is such that there is little dielectric loss at or above room temperature (Column 3, Lines 7-12).

	In regards to claim 13, Hara '409 further discloses (in [0026]) wherein the subcomponent of the multilayer ceramic electronic component comprises a third subcomponent, a fourth subcomponent, and a fifth subcomponent, wherein: the third subcomponent includes at least one compound selected from the group consisting of: a compound including at least one element of Y, Dy, Ho, Er, Gd, Ce, Nd, Sm, Tb, Tm, La, Gd, or Yb; an oxide including at least one element of Y, Dy, Ho, Er, Gd, Ce, Nd, Sm, Tb, Tm, La, Gd, or Yb; and a carbonate including at least one element of Y, Dy, Ho, Er, Gd, Ce, Nd, Sm, Tb, Tm, La, Gd, or Yb; the fourth subcomponent includes at least one compound selected from the group consisting of: a compound including at least one element of Ba or Ca; an oxide including at least one element of Ba or Ca; and a carbonate including at least one element of Ba or Ca; and the fifth subcomponent includes at least one compound selected from the group consisting of an oxide of Si element, a carbonate of Si element, and glass including Si element. Hara '409 fails to explicitly disclose wherein when an X-axis denotes the content of the fifth subcomponent and a Y-axis denotes a sum of the contents of the third subcomponent and the fourth subcomponent, a relationship between the contents of the third, fourth, and fifth subcomponents belong to a boundary or an interior of the boundary connecting a point A(0.500, 1.900), a point B(0.500, 3.10), a point C(5.000, 5.400), and a point D(5.000, 3.275).
	Tokita '980 discloses wherein when an X-axis denotes the content of the fifth subcomponent (SiO2) and a Y-axis denotes a sum of the contents of the third subcomponent and the fourth subcomponent (Dy2O3 + BaO + CaO), a relationship between the contents of the third, fourth, and fifth subcomponents belong to a boundary or an interior of the boundary connecting a point A(0.500, 1.900), a point B(0.500, 3.10), a point C(5.000, 5.400), and a point D(5.000, 3.275) (seen in Table 1, Example 1, noting the corresponding point of (3.00, 3.13) is within the boundary of points A to D; where 3.13 = 2.13 + 1.00).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Hara '409 such that wherein when an X-axis denotes the content of the fifth subcomponent (SiO2) and a Y-axis denotes a sum of the contents of the third subcomponent and the fourth subcomponent (Dy2O3 + BaO + CaO), a relationship between the contents of the third, fourth, and fifth subcomponents belong to a boundary or an interior of the boundary connecting a point A(0.500, 1.900), a point B(0.500, 3.10), a point C(5.000, 5.400), and a point D(5.000, 3.275), as taught by Tokita '980, in order for the dielectric constant to be high; low temperature sintering can be carried out in a reducing atmosphere; X7R characteristics are satisfied; and reduction resistance is such that there is little dielectric loss at or above room temperature (Column 3, Lines 7-12).

	In regards to claim 14, Hara '409 does not appear to specifically disclose the range of (θ2-θ0) / (θ0-θ1) being 0.56 or more; however, Hara '409 discloses that the weight ratio of the tetragonal phase to the cubic phase (Wt/Wc) is directly related to the peak structures of (002) and (200) planes and thus directly related to the parameters θ2 and θ1 as related to θ0 (see FIGs. 2(a) to 2(e) and [0037] & [0039]) and further discloses that Wt/Wc is a results effective variable, particularly for suppressing the occurrence of delamination and cracking and enhancing the insulating property and the withstanding voltage in the multilayer ceramic electronic component ([0012]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Hara '409 such that Wt/Wc is optimized and thus the ratio (θ2-θ0) / (θ0-θ1) is optimized in order to suppress the occurrence of delamination and cracking and enhance the insulating property and the withstanding voltage in the multilayer ceramic electronic component, as taught by Hara '409.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

	In regards to claim 15, Hara '409 does not appear to specifically disclose the range of (θ2-θ0) / (θ0-θ1) being 0.58 or more; however, Hara '409 discloses that the weight ratio of the tetragonal phase to the cubic phase (Wt/Wc) is directly related to the peak structures of (002) and (200) planes and thus directly related to the parameters θ2 and θ1 as related to θ0 (see FIGs. 2(a) to 2(e) and [0037] & [0039]) and further discloses that Wt/Wc is a results effective variable, particularly for suppressing the occurrence of delamination and cracking and enhancing the insulating property and the withstanding voltage in the multilayer ceramic electronic component ([0012]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Hara '409 such that Wt/Wc is optimized and thus the ratio (θ2-θ0) / (θ0-θ1) is optimized in order to suppress the occurrence of delamination and cracking and enhance the insulating property and the withstanding voltage in the multilayer ceramic electronic component, as taught by Hara '409.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

	In regards to claim 16, Hara '409 does not appear to specifically disclose the range of (θ2-θ0) / (θ0-θ1) being less than 1.0; however, Hara '409 discloses that the weight ratio of the tetragonal phase to the cubic phase (Wt/Wc) is directly related to the peak structures of (002) and (200) planes and thus directly related to the parameters θ2 and θ1 as related to θ0 (see FIGs. 2(a) to 2(e) and [0037] & [0039]) and further discloses that Wt/Wc is a results effective variable, particularly for suppressing the occurrence of delamination and cracking and enhancing the insulating property and the withstanding voltage in the multilayer ceramic electronic component ([0012]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Hara '409 such that Wt/Wc is optimized and thus the ratio (θ2-θ0) / (θ0-θ1) is optimized in order to suppress the occurrence of delamination and cracking and enhance the insulating property and the withstanding voltage in the multilayer ceramic electronic component, as taught by Hara '409.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hara ‘409 in view of Lim et al (US 20150221438 and hereinafter Lim ‘438).
	In regards to claim 9, Hara '409 fails to explicitly disclose wherein the subcomponent includes a sixth subcomponent including at least one selected from the group consisting of: a compound including at least one element of Na or Li; an oxide including at least one element of Na or Li; and a carbonate including at least one element of Na or Li, and the sixth subcomponent is included in an amount of 1.0 part by mol or less, based on 100 parts by mol of the main component.
	Park '153 discloses a subcomponent including a sixth subcomponent ((1-x)Li2O-xCuO) including at least one selected from the group consisting of: a compound including at least one element of Na or Li ((1-x)Li2O-xCuO; [0046]); an oxide including at least one element of Na or Li; and a carbonate including at least one element of Na or Li, and the sixth subcomponent is included in an amount of 1.0 part by mol or less, based on 100 parts by mol of the main component (described in [0013] & [0014]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Hara '409 such that the subcomponent includes a sixth subcomponent including at least one selected from the group consisting of: a compound including at least one element of Na or Li; an oxide including at least one element of Na or Li; and a carbonate including at least one element of Na or Li, and the sixth subcomponent is included in an amount of 1.0 part by mol or less, based on 100 parts by mol of the main component, as taught by Lim '438, in order for the dielectric composition to be capable of being sintered at low temperature ([0012]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tokita ‘980 in view of Hara ‘409.
	In regards to claim 20, Tokita '980 fails to explicitly disclose (θ2-θ0) / (θ0-θ1) is greater than 0.54 and 1.0 or less in the peaks of (002) and (200) plane of an X-ray diffraction (XRD) pattern using Cu Kα1 radiation (wavelength λ = 1.5406 Å), wherein θ0 is an angle corresponding to a maximum peak, and θ1 and θ2 are angles corresponding to a full width at half maximum (FWHM) respectively, wherein θ1<θ2.
	Hara '409 further discloses an X-ray diffraction (XRD) pattern using Cu Kα1 radiation having a wavelength λ of 1.5406Å (see [0018] & [0019] and FIGs. 2(a) to 2(e) & 3(a) to 3(b), noting the positions of the (200) and (002) peaks are the same as that of an X-ray diffraction (XRD) pattern using Cu Kα1 radiation having a wavelength λ of 1.5406Å). Hara '409 further discloses that the weight ratio of the tetragonal phase to the cubic phase (Wt/Wc) is directly related to the peak structures of (002) and (200) planes and thus directly related to the parameters θ2 and θ1 as related to θ0 (see FIGs. 2(a) to 2(e) and [0037] & [0039]) and further discloses that Wt/Wc is a results effective variable, particularly for suppressing the occurrence of delamination and cracking and enhancing the insulating property and the withstanding voltage in the multilayer ceramic electronic component ([0012]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Hara '409 such that Wt/Wc is optimized and thus the ratio (θ2-θ0) / (θ0-θ1) is optimized in order to suppress the occurrence of delamination and cracking and enhance the insulating property and the withstanding voltage in the multilayer ceramic electronic component, as taught by Hara '409.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20140268492 – FIG. 4
US 20050102808 – FIG. 1 and [0020] & [0024]
US 20040121153 – FIG. 3
US 20010035563 – FIG. 2
KR 20090110261 – FIG. 5
US 6403513 – FIG. 6
US 6344427 – Column 4, Lines 8-11
JP 4487476 – FIG. 5

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M DUBUISSON whose telephone number is (571)272-8732. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL M DUBUISSON/Examiner, Art Unit 2848    

/David M Sinclair/Primary Examiner, Art Unit 2848